Citation Nr: 0706961	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that, in a December 2006 VA Form 21-4138, the 
veteran withdrew his original June 2004 request for an 
appeals hearing at the RO.  There is no further indication 
that the veteran or his representative have requested that 
the hearing be rescheduled, thus, the Board deems the 
veteran's request for a hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704 (2006).


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's osteoarthritis of the left knee 
and active service.


CONCLUSION OF LAW

Osteoarthritis of the left knee was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, July 
2002 and August 2003 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish service connection, of what 
VA would do or had done, and what evidence he should provide, 
asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

The Board finds that the evidence of record -- service 
medical records, private and VA treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection for the veteran's claim have 
been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  

The veteran contends that osteoarthritis of his left knee was 
incurred during his military service.  According to 
statements submitted by the veteran, he was involved in a 
vehicle accident in 1960 during a patrol.  The veteran 
expresses his believe that both of his knees were injured as 
a result of the accident.  In a January 2003 rating decision, 
the RO granted service connection for the veteran's right 
knee, but denied his claim for the left knee.

Service medical records do not support the veteran's 
statements with regard to treatment and injury to his left 
knee.  Records show that, from 1960 to 1962, the veteran only 
received treatment for his right knee during active service.  
Service medical records do not contain reports of the vehicle 
accident or any trauma to both knees.  Likewise, his 
separation examination report only noted a right knee surgery 
and made no mention of any left knee injuries or conditions.  
Upon separation, his lower extremities were found to be 
clinically normal.  Thus, even taken his statements regarding 
a vehicle accident as fact, the record is devoid of evidence 
for treatment or diagnosis for a left knee condition during 
service.  

Post-service medical evidence consists of private medical 
records from Gulf Coast Orthopedics Clinic between August 
1996 and October 1998 and Fairhope Orthopedics in April 2001 
and VA treatment records from the Pensacola VA Medical Center 
(VAMC) between January 2005 and June 2006.  X-ray results 
from the Gulf Coast Orthopedics Clinic dated in September 
1998 show that the veteran had degenerative changes in the 
left knee with no evidence of recent trauma or fracture.  In 
April 2001, the veteran was diagnosed with osteoarthritis of 
the left knee.  VA treatment records in 2005 and 2006 
continue to show that the veteran suffers from a current left 
knee condition, but do not provide any medical opinions 
linking osteoarthritis of the veteran's left knee to service.  
The Board observes that the treatment and diagnosis of the 
veteran's left knee only dates back to August 1996, which is 
approximately 34 years after the veteran's discharge from the 
military.  Accordingly, the Board finds that available 
records do not indicate the required showing of continuity of 
symptoms after service to establish service connection.  
Further, although the veteran currently suffers from 
osteoarthritis of the left knee, medical records do not 
reveal such a diagnosis within one year of the veteran's 
separation from service.  Thus, service connection on a 
presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, is not 
warranted.  In the absence of competent medical evidence 
linking the veteran's left knee disorder to service, the 
veteran's claim must be denied.  

The Board notes that the appellant and his representative may 
believe that there was a causal relationship between the 
veteran's service and the claimed disorder.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for osteoarthritis of the left knee is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


